UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           N O . 97-303

                                  M ARILYN H OBIN , A PPELLANT ,

                                                V.


                                     A NTHONY J. P RINCIPI,
                          S ECRETARY OF V ETERANS A FFAIRS, A PPELLEE.


                     Before HOLDAWAY, IVERS, and GREENE, Judges.

                                           ORDER

         On May 14, 2001, the parties in this case filed a joint motion to dismiss the appellant's
application for attorney fees pursuant to the Equal Access to Justice Act (EAJA). The parties
have entered into a stipulated agreement whereby the appellant releases the Secretary from
liability for any further claims for attorney fees and expenses in this case.

       Upon consideration of the foregoing, it is

       ORDERED that the joint motion to dismiss the appellant's EAJA application is granted.


DATED:         July 10, 2001                                PER CURIAM.